Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-15-00590-CR

                                  EX PARTE Stephen POLASEK

                     From the 379th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2015CR8647
                           Honorable Andrew Carruthers, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Karen Angelini, Justice
                  Jason Pulliam, Justice

Delivered and Filed: November 25, 2015

DISMISSED AS MOOT

           November 6, 2015, this court received notice from appellant’s counsel stating the appeal

is moot. The appeal arises from the denial of appellant’s pretrial writ of habeas corpus seeking

relief from excessive bail. Appellant subsequently posted bond and was released. At the

announcement of trial on October 29, 2015, appellant failed to appear. Given the nature of this

appeal, the appeal is now moot.

           Therefore, we dismiss the appeal as moot.

                                                   PER CURIAM

DO NOT PUBLISH